Citation Nr: 0505735	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-14 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral foot 
disability.

3.  Entitlement to service connection for benign prostatic 
hypertrophy.

4.  Whether an interruption in and discontinuance of 
vocational rehabilitation benefits under the provisions of 
Chapter 31, Title 38, United States Code were proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California.  

In a January 2005 written argument, the representative noted 
that the veteran had requested a Travel Board hearing and 
indicated that a withdrawal of that request could not be 
found.  The Board notes, however, that in a statement dated 
May 30, 2003, the veteran withdrew his request for a Travel 
Board hearing.  Accordingly, no further development with 
regard to a hearing is necessary.

The issues of service connection for benign prostatic 
hypertrophy and whether an interruption in and discontinuance 
of vocational rehabilitation benefits under the provisions of 
Chapter 31, Title 38, United States Code were proper are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

In August 2003, the veteran raised the issue of service 
connection for diabetes mellitus.  This matter is referred to 
the RO.


FINDINGS OF FACT

1.  The evidence shows that the veteran did not have 
hypertension during active service or within one year of 
separation from active service, and that his hypertension is 
not otherwise related to active service.

2.  The evidence shows no relationship between the veteran's 
hypertension and his service-connected PTSD.

3.  The evidence shows that the veteran did not have a 
chronic foot disorder in service and that his bilateral foot 
disorder is not otherwise related to active service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Hypertension is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.310 (2004).

3.  A bilateral foot disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In a May 2002 letter, the agency of original 
jurisdiction (AOJ) provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
will be obtained by VA.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  As for records 
pertinent to the current claim in the possession of the 
Federal government, VA medical records and a report of the 
veteran's separation examination, have been obtained.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  

The Board notes that most of the veteran's service medical 
records are unavailable.  The AOJ contacted the National 
Personnel Records Center (NPRC) twice in 1996 in an attempt 
to locate any service medical records.  Unfortunately, only a 
report of the veteran's separation examination was found.  
The United States Court of Appeals for Veterans Claims 
("Court") has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis below has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  

With regard to private medical records, the veteran has not 
identified any private treatment.  While the representative 
argues that the veteran was not afforded VA examinations, the 
record reflects that he had VA examinations.  38 C.F.R. 
§§ 3.159(c)(4), 3.326 (2004).  The clinical records are, in 
fact, examinations and additional examinations are not 
needed.  38 C.F.R. § 3.326.  These records establish 
diagnoses of hypertension and a bilateral foot disability.  
Another examination for the purpose of confirming a fact 
would serve no further purpose.  As for obtaining a medical 
opinion, there is no reasonable possibility that such 
assistance would aid in substantiating the claims.  The June 
2002 rating decision, the March 2003 statement of the case 
(SOC), and the August and November 2003 supplemental 
statements of the case (SSOCs) informed the veteran of the 
evidence in the possession of VA and of the inability to 
obtain service medical records.

In the May 2002 VCAA letter, the AOJ informed the veteran of 
the evidence needed to establish entitlement to service 
connection.  The AOJ also indicated that he could submit any 
evidence in support of his claims.  In a December 2003 
letter, the AOJ told the veteran that he should submit any 
additional evidence to the Board instead of the AOJ.  Put 
simply, the AOJ in essence told the veteran to submit any 
evidence in his possession that pertains to his claims.  
Therefore, any lack of an explicit request to submit any 
evidence in the veteran's possession is a harmless error.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

By the December 2003 letter, VA informed the veteran that his 
case was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claims.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claims decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Factual Background

The report of the veteran's separation examination reflects 
that the feet were normal and that the veteran's blood 
pressure was 118/68.

A discharge summary from a VA hospitalization from December 
1994 to May 1995 shows that the veteran's blood pressure was 
100/70.  

VA medical records reflect that in July 1998 a doctor noted 
that the veteran had a diet controlled hypertension.  In 
February 1999 a VA doctor noted that the veteran had 
hypertension and that he had an elevated isolated reading.  

VA treatment records show that in September 2000, the veteran 
complained of right heel pain for the past four to five 
months.  The assessment was right heel pain with no 
precipitating factor.  From January to June 2001, the veteran 
complained of right arch foot pain.  The assessment was right 
arch foot pain.  In July 2001 the veteran reported that he 
had had a right heel spur for several years.  The assessment 
was possible plantar fasciitis.  X-rays were taken that 
month.  The radiologist's impression was no definitive 
abnormalities.  The podiatrist, however, reported that there 
was a very small plantar calcaneal exostosis in the right 
heel.  In July 2002 the veteran reported a one-year history 
of bilateral foot pain centered over the metatarsal heads and 
plantar fascia.  The assessment was bilateral plantar 
fasciitis and metatarsalgia.  In September 2002 the veteran 
reported that he had had bilateral heel and foot pain for the 
past eight years and that for the past year he had been 
unable to go barefooted due to increased pain.  Later that 
month, the diagnosis was left foot plantar fasciitis and heel 
pain since 1986.  In November 2002, a doctor noted that the 
veteran had had pain in the heels for the past nine months.  

In a March 2003 physician's correspondence, a VA doctor 
indicated the veteran was rated as "100 percent service 
connected for multiple medical problems specifically 
recalcitrant plantar fasciitis."

VA medical records show that in May 2003 the veteran had had 
pain in the heels since February 2002.  X-rays of the feet 
revealed very small calcaneal spurs at the insertion of the 
plantar aponeurosis.  The assessment was bilateral plantar 
fasciitis.

Additionally, VA medical records reveal that from 1998 to 
2003, the veteran's PTSD was treated and that he underwent a 
VA PTSD examination in September 2000.

III.  Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for a cardiovascular disorder or arthritis when it is 
manifested to a compensable degree within one year following 
discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones v. Brown, 7 Vet. App. 134 (1994).  In 
addition, service connection may also be granted for 
disability that has been aggravated by a service-connection 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

IV.  Analysis

A.  Hypertension

The report of the veteran's separation examination reflects 
that his blood pressure was 118/68 and that there was no 
diagnosis of hypertension.  The first diagnosis of 
hypertension was made in the late 1990s, decades after active 
service.  There is also no competent medical evidence or 
opinion relating the hypertension to active service.

The record does not contain any medical evidence or competent 
medical opinion specifically relating the veteran's 
hypertension to PTSD.  In particular, no VA medical 
professional has related the hypertension to PTSD.  While the 
veteran has argued that his hypertension is related to his 
PTSD, he has not been shown to be a medical expert.  
Therefore, he was not qualified to express an opinion 
regarding a medical diagnosis.  It is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis, and the 
veteran's lay opinion cannot be accepted as competent 
evidence to the extent that it purports to establish such 
medical diagnosis.  See Espiritu, 2 Vet. App. at 494-95.  

Put simply, the evidence does not establish that the veteran 
had hypertension during active service or within one year of 
separation from active service, or that his hypertension is 
otherwise related to active service.  Accordingly, 
hypertension was not incurred in or aggravated by service, 
nor may it be presumed to have so been incurred.  Also, the 
evidence shows no relationship between the veteran's 
hypertension and his service-connected PTSD.  Hence, 
hypertension is not proximately due to or the result of a 
service-connected disease or injury.  The preponderance of 
the evidence is against the claim, and there is no doubt to 
be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  
Service connection for hypertension is denied.

B.  Bilateral Foot Disability

The report of the veteran's separation examination shows that 
his feet were normal.  The first diagnosis of a foot 
disability was in 2000, decades after active service.  The 
treatment records reflect that at the earliest, the foot 
symptomatology began in 1986.  

A VA doctor indicated in a March 2003 physician's 
correspondence that the veteran was rated "100 percent 
service connected for multiple medical problems specifically 
recalcitrant plantar fasciitis."  The record reflects that 
the veteran's service-connected disabilities are indeed rated 
as 100 percent disabling.  However, service connection has 
not been granted for plantar fasciitis.  In other words, this 
statement is an inaccurate reporting of the veteran's 
service-connected disabilities.  In any event, the doctor did 
not specifically state that his bilateral foot disability 
began in active service.  Therefore, the correspondence is of 
limited, if any, probative value.  Also, the record does not 
contain any other medical evidence or competent medical 
opinion specifically relating the veteran's bilateral foot 
disability to active service.

Although the veteran has alleged that his bilateral foot 
disability is related to hiking and extensive walking in 
service, he is not competent to state the etiology of his 
bilateral foot disability, nor is he competent to relate it 
to service.  See Espiritu, 2 Vet. App. at 494-95.  

The Board places greater weight on the service medical 
records and VA medical records showing no diagnosis until 
2000 and no history of symptomatology prior to 1986 than on 
the March 2003 physician's correspondence.  Simply stated, 
the evidence shows that the veteran did not have a chronic 
foot disability during active service and that his bilateral 
foot disability is not otherwise related to active service.  
Thus, a bilateral foot disability was not incurred in or 
aggravated by service.  The preponderance of the evidence is 
against the claim, and there is no doubt to be resolved.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  Service 
connection for a bilateral foot disability is denied.

C.  General

The Board is aware that the most of the service medical 
records are missing.  However, there is no competent evidence 
of the claimed disabilities within one year of separation 
from service or within 10 or 15 years from separation from 
service.  The Court has established that symptoms, not 
treatment, are the essence of continuity of symptomatology.  
However, in a merits context, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  In 
this case, there is a phenomenal gap in evidence of treatment 
or any indicia of disability including routine examinations, 
pharmacy records, insurance examinations, or employment 
examinations.


ORDER

Service connection for hypertension is denied.  Service 
connection for a bilateral foot disability is denied.


REMAND

A VA medical record dated in July 1998 reflects that a doctor 
intimated that the veteran's nocturia and mild prostatic 
enlargement may be secondary to the side effects of taking 
antidepressants.  A VA examination addressing this possible 
etiology is necessary.  See 38 C.F.R. § 3.159 (2004).

It appears that in December 2002 the veteran's vocational 
rehabilitation program was interrupted due to a medical 
reason.  Later that month, the veteran filed a notice of 
disagreement with that determination.  VA e-mails in January 
2003 reflect that the notice of disagreement was "closed" 
until March 2003.  In March 2004, the veteran's vocational  
rehabilitation program was discontinued.  It does not appear 
that the AOJ issued a statement of the case on this matter.  
The Court's decision in Manlincon v. West, 12 Vet. App. 238 
(1999) indicates that remand is required when an notice of 
disagreement has been received and an statement of the case 
has not been issued.  Accordingly, this case is remanded for 
the following:

1.  The AMC should schedule the veteran 
for a VA examination to determine the 
nature and extent of his benign prostatic 
hypertrophy.  The examiner should opine 
on whether it is as least as likely as 
not that the benign prostatic hypertrophy 
was caused or worsened by any 
psychotropic medications taken for the 
veteran's PTSD.

2.  The AOJ should issue the veteran a 
statement of the case on the issue of 
whether an interruption in and 
discontinuance of vocational 
rehabilitation benefits under the 
provisions of Chapter 31, Title 38, 
United States Code were proper.

If upon completion of the above action the claims remain 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


